


EXHIBIT 10.2
RESTRICTED STOCK UNIT
AWARD AGREEMENT
 
This Award Agreement (the “Agreement”) is entered into as of [Grant Date] (the
“Award Date”) by and between Columbia Sportswear Company, an Oregon corporation
(the “Company”), and [Name](the “Recipient”), for the award of restricted stock
units with respect to the Company’s Common Stock (“Common Stock”).
 
The award of restricted stock units to the Recipient is made pursuant to Section
7 of the 1997 Stock Incentive Plan, as amended (the “Plan”) and the Recipient
desires to accept the award subject to the terms and conditions of this
Agreement.
 
IN CONSIDERATION of the mutual covenants and agreements set forth in this
Agreement, the parties agree to the following.
 
1.    Award and Terms of Restricted Stock Units. The Company awards to the
Recipient under the Plan [Number] restricted stock units (the “Award”), subject
to the restrictions, terms and conditions set forth in this Agreement.
 
(a)    Rights under Restricted Stock Units. A restricted stock unit (a “RSU”)
represents the unfunded, unsecured right to require the Company to deliver to
the Recipient one share of Common Stock for each RSU.  The number of shares of
Common Stock deliverable with respect to each RSU is subject to adjustment as
determined by the Board of Directors of the Company as to the number and kind of
shares of stock deliverable upon any merger, reorganization, consolidation,
recapitalization, stock dividend, spin-off or other change in the corporate
structure affecting the Common Stock generally.
 
(b)    Vesting Dates. The RSUs awarded under this Agreement shall initially be
100% unvested and subject to forfeiture.  Subject to this Section 1(b), [Vesting
Schedule]. The date on which RSUs vest is referred to as a “vesting date.” The
RSUs shall become vested on a respective vesting date only to the extent the
Recipient is an employee of the Company continuously from the Award Date to such
vesting date. If a vesting date falls on a weekend or any other day on which the
Nasdaq Stock Market (“NSM”) or any national securities exchange on which the
Common Stock then is principally traded (the “Exchange”) is not open, affected
RSUs shall vest on the next following NSM or Exchange business day, as the case
may be.
 
(c)    Acceleration on Death or Total Disability. If the Recipient ceases to be
an employee of the Company by reason of the Recipient’s death or physical
disability, outstanding but unvested RSUs shall become immediately vested. The
term “total disability” shall have the meaning given to the term under the
Company’s long-term disability policy.


(d)    Forfeiture of RSUs.


(1)    Forfeiture of RSUs on Termination of Service. If the Recipient ceases to
be an employee of the Company for any reason that does not result in
acceleration of vesting pursuant to Section 1(c), the Recipient shall
immediately forfeit all outstanding but unvested RSUs awarded pursuant to this
Agreement and the Recipient shall have no right to receive the related Common
Stock. In addition, absence on leave approved by the Company (or, if the
Recipient is an executive officer of the Company, by the Board of Directors),
shall not be deemed a termination or interruption of employment or service.
Unless otherwise determined by the Company or the Board of Directors in its sole
discretion, (i) vesting of RSUs shall continue during a medical, family or
military leave of absence, whether paid or unpaid, and (ii) vesting of RSUs
shall be suspended during, and the number of shares deliverable at the vesting
date shall be proportionately reduced as a result of, any other unpaid leave of
absence greater than 30 days.


(2)    Forfeiture of RSUs on Violation of Code of Business Conduct and Ethics.
Recipient acknowledges that compliance with the Company’s Code of Business
Conduct and Ethics is a condition to the

#PageNum#


64071-0003/LEGAL23962034.1

--------------------------------------------------------------------------------




receipt and vesting of the RSUs.  If, during the term of this Agreement, the
Board of Directors (or a committee of directors designated by the Board of
Directors)  determines in good faith that the Recipient’s conduct is or has been
in violation of the Company’s Code of Business Conduct and Ethics,  then the
Board of Directors or committee may cause the Recipient to immediately forfeit
all or a portion of the unvested RSUs granted pursuant to this Agreement and the
Recipient shall have no right to receive the related Common Stock. 
 
(e)    Restrictions on Transfer and Delivery on Death. The Recipient may not
sell, transfer, assign, pledge or otherwise encumber or dispose of the RSUs
subject to this Agreement. If the Recipient dies before the delivery date, the
shares will be delivered to the Recipient’s estate.
 
(f)    Voting Rights and Dividend Equivalents. The Recipient shall have no
rights as a shareholder with respect to the RSUs or the Common Stock underlying
the RSUs until the vesting date for the relevant RSUs. The Recipient will not be
entitled to receive a cash payment equal to any cash dividends paid with respect
to the Common Stock underlying the RSUs awarded under this Agreement that are
declared prior to the particular vesting date for the relevant RSUs.
 
(g)    Physical Delivery of Share Certificates. As soon as practicable following
any particular vesting date (including any accelerated vesting date pursuant to
Section 1(c)), provided that the Recipient has satisfied its tax withholding
obligations as specified under Section 1(h) and the Recipient has completed,
signed and returned any documents and taken any additional action the Company
deems appropriate, the Company shall deliver the shares of Common Stock
represented by vested RSUs to the Recipient (the date of delivery of such shares
is referred to as a “delivery date”), rounded to the nearest whole share.  No
fractional shares of Common Stock shall be issued. The shares of Common Stock
will be issued in the Recipient’s name or, in the event of the Recipient’s death
or total disability, to the Recipient’s beneficiary or executor.


Notwithstanding the foregoing, (i) the Company shall not be obligated to vest or
deliver any shares of Common Stock during any period when the Company determines
that the conversion of a RSU or the delivery of shares hereunder would violate
any federal, state or other applicable laws and may issue shares with any
restrictive legend that, as determined by the Company, is necessary to comply
with securities laws or other regulatory requirements, and (ii) a delivery date
may be delayed in order to provide the Company such time as it determines
appropriate to determine tax withholding and other administrative matters;
provided, however, that in any event the shares shall be delivered not later
than the later to occur of the date that is 2 1/2 months from the end of (i) the
Recipient’s tax year that includes the applicable vesting date, or (ii) the
Company's tax year that includes the applicable vesting date.


(h)    Taxes and Tax Withholding.


(i) The Recipient acknowledges that under United States federal tax laws in
effect on the Award Date, the Recipient will have taxable compensation income at
the time of vesting based on the Market Value (as defined below) of the Common
Stock on the vesting date. The Recipient shall be responsible for all taxes
imposed in connection with the Award, regardless of any action the Company takes
with respect to any tax withholding obligations that arise in connection with
the Award. The Company makes no representation or undertaking regarding the
adequacy of any tax withholding in connection with the grant or vesting of the
Award.


    (ii) The Company shall be entitled to withhold from any delivery of Common
Stock hereunder all domestic or foreign income, employment or other tax
withholding obligations, whether national, federal, state or local (the “Tax
Withholding Obligation”), arising as a result of any grant, vesting or delivery
of Common Stock pursuant to this Award, in amounts determined by the Company.
Unless otherwise determined by the Company, the Tax Withholding Obligation will
be satisfied by the Company withholding from the vested shares of Common Stock a
number of whole shares of Common Stock with an aggregate Market Value (as
defined below) equal to the required minimum tax withholding. The Recipient
shall pay to the Company in cash, upon demand, the amount of any Tax Withholding
Obligation that is not satisfied by the withholding of shares described above,
and authorizes the Company to withhold from other amounts payable by the Company
to the Recipient, including through additional payroll withholding, any

#PageNum#



--------------------------------------------------------------------------------




amount not so paid.


(i)    No Solicitation. The Recipient agrees that for 18 months after the
Recipient’s employment with the Company terminates for any reason, with or
without cause, whether by the Company or the Recipient, the Recipient shall not
recruit, attempt to hire, solicit, or assist others in recruiting or hiring, any
person who is an employee of the Company, or any of its subsidiaries. In
addition to other remedies that may be available to the Company, the Recipient
shall pay to the Company in cash, upon demand, the net value of any shares of
Common Stock, valued as of the vesting date, delivered under this Agreement if
the Recipient violates this section 1(i).


(j)    Not a Contract of Employment. This Agreement shall not be construed as a
contract of employment between the Company and the Recipient and nothing
contained in this Agreement or in the Plan shall confer upon the Recipient any
right to be continued in the employment of the Company or any subsidiary or to
interfere in any way with the right of the Company or any subsidiary by whom the
Recipient is employed to terminate the Recipient’s employment at any time for
any reason, with or without cause, or to decrease the Recipient’s compensation
or benefits.

#PageNum#


64071-0003/LEGAL23962034.1

--------------------------------------------------------------------------------






2.    Miscellaneous.
 
(a)    Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to the subjects hereof.


(b)    Interpretation of the Plan and the Agreement. The Board of Directors, or
a committee of the Board of Directors responsible for administering the Plan
(the “Administrator”), shall have the sole authority to interpret the provisions
of this Agreement and the Plan, and all determinations by it shall be final and
conclusive.


(c)    Section 409A. The Award made pursuant to this Agreement is intended not
to constitute a “nonqualified deferred compensation plan” within the meaning of
Section 409A the Internal Revenue Code of 1986, as amended, and instead is
intended to be exempt from the application of Section 409A. To the extent that
the Award is nevertheless deemed to be subject to Section 409A, the Award shall
be interpreted in accordance with Section 409A and Treasury regulations and
other interpretive guidance issued thereunder, including without limitation any
such regulations or other guidance issued after the grant of the Award.
Notwithstanding any provision of the Award to the contrary, in the event that
the Administrator determines that the Award is or may be subject to Section
409A, the Administrator may adopt such amendments to the Award or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, that the Administrator
determines are necessary or appropriate to (i) exempt the Award from the
application of Section 409A or preserve the intended tax treatment of the
benefits provided with respect to the Award, or (ii) comply with the
requirements of Section 409A.


(d)    Market Value. “Market Value” as of a particular date shall mean (i) the
closing sales price per share of Common Stock as reported by the NSM on that
date, or (ii) if the shares of Common Stock are not listed or admitted to
trading on the NSM, the closing price on the national securities exchange on
which such stock is principally traded on that date, or (iii) if the shares of
Common Stock are not then listed on the NSM or on another national securities
exchange, the average of the highest reported bid and lowest reported asked
prices for the shares of Common Stock on that date or (iv) if the shares of
Common Stock are not then listed on any securities exchange and prices therefor
are not reported, such value as determined in good faith by the Board of
Directors (or any duly authorized committee thereof) as of that date.


(e)    Electronic Delivery. The Recipient consents to the electronic delivery of
any prospectus and any other documents relating to this Award in lieu of mailing
or other form of delivery.
 
(f)    Rights and Benefits. The rights and benefits of this Agreement shall
inure to the benefit of and be enforceable by the Company’s successors and
assigns and, subject to the restrictions on transfer of this Agreement, be
binding upon the Recipient’s heirs, executors, administrators, successors and
assigns.
 
(g)    Further Action. The parties agree to execute such further instruments and
to take such further action as may reasonably be necessary to carry out the
intent of this Agreement.
        
(h)    Governing Law, Venue and Jurisdiction; Attorneys’ Fees. This Agreement
and the Plan will be interpreted under the laws of the state of Oregon,
exclusive of choice of law rules. Venue and jurisdiction will be in the state or
federal courts in Washington County, Oregon, and nowhere else. In the event
either party institutes litigation hereunder, the prevailing party shall be
entitled to reasonable attorneys’ fees to be set by the trial court and, upon
any appeal, the appellate court.


(i)    Consent to Transfer Personal Data. By signing this Agreement, the
Recipient voluntarily acknowledges and consents to the collection, use,
processing and transfer of personal data as described in this paragraph. The
Recipient is not obliged to consent to such collection, use, processing and
transfer of personal data. However, failure to provide the consent may affect
the Recipient’s ability to participate in the Plan. The Company and its
subsidiaries hold certain personal information about the Recipient, including
name, home address and telephone number, date of birth, social security number
or other employee identification number, salary, nationality, job title, any
shares of stock or directorships held in the Company, details of all entitlement
to shares of stock

#PageNum#



--------------------------------------------------------------------------------




awarded, canceled, purchased, vested, unvested or outstanding in the Recipient’s
favor, for the purpose of managing and administering the Plan (“Data”). The
Company and/or its subsidiaries will transfer Data amongst themselves as
necessary for the purpose of implementation, administration and management of
the Plan, and the Company and/or any of its subsidiaries may each further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located in
the European Economic Area, or elsewhere throughout the world, including the
United States. The Recipient authorizes such recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Recipient’s participation in the
Plan, including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares of stock on
the Recipient’s behalf to a broker or other third party with whom the Recipient
may elect to deposit any shares of stock acquired pursuant to the Plan. The
Recipient may, at any time, review Data, require any necessary amendments to it
or withdraw the consents herein in writing by contacting the Company; however,
withdrawing consent may affect the Recipient’s ability to participate in the
Plan.


(j)    Acknowledgment of Discretionary Nature of the Plan; No Vested Rights. The
Recipient acknowledges and agrees that the Plan is discretionary in nature and
limited in duration, and may be amended, cancelled, or terminated by the
Company, in its sole discretion, at any time. The award of RSUs under the Plan
is a one-time benefit and does not create any contractual or other right to
receive a grant of RSUs or benefits in lieu of RSUs in the future. Future
awards, if any, will be at the sole discretion of the Company, including, but
not limited to, the timing of any award, the number of RSUs and vesting
provisions.


(k)    Character of Award. Participation in the Plan is voluntary. The value of
the Award is an extraordinary item of compensation outside the scope of the
Recipient’s employment contract, if any. As such, the Award is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension, or retirement benefits or similar payments


(l)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original.
 
 
 
COLUMBIA SPORTSWEAR COMPANY
 
 
 
 
 
By:
 
 
 
 
 
 
 
 




RECIPIENT




 
 
 
 
[Name]







 

#PageNum#


64071-0003/LEGAL23962034.1